DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites “space modeling service stored in the memory”, please amend it to “space modeling service instructions stored in the memory”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10997784. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 in U.S. Patent No. 10997784 recites receiving from a tenant device operated by a tenant of the compute cloud, a map file submitted to the space-modelling cloud service by the tenant device, and storing the map file in the storage hardware, the map file comprising two-dimensional or three-dimensional non-raster geometric constructs corresponding to the geometric arrangement of structural building features and objects represented in the map file in relation to the geometric constructs in the map file, wherein the geometric constructs are arranged such that there are geometric containment relationships therebetween that correspond to building containment relationships between the structural building features; responsive to a request from the tenant device, analyzing the geometric constructs and arrangement thereof in the map file to identify (i) which geometric constructs represent which building elements, the building elements including rooms and floors in the map file and (i) the containment relationships between the geometric constructs and their correspondence to containment relationships between the building elements; based on the identifying, automatically constructing a new space model by instantiating nodes in the new space model having types selected from among the predefined types and by forming parent-child links between the nodes in correspondence with the identified containment relationships between the building elements; and making the new space model available to the tenant from the space-modelling cloud service. It would have been obvious to one of ordinary skill in the art to notice claim 1, 9, 15 in current application and claim 9 in U.S. Patent No. 10997784 are almost identical, and claim 1, 9, 15 in current application are much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim are rejected because it’s almost identical to claim 11-14 of U.S. Patent No. 10997784.
Claim in Application 17223838
Claim in Patent 10997784
1. One or more memory devices encoding computer-executable instructions for executing a computer process, the computer process comprising: 

9. A computing system comprising: processing hardware in a compute cloud, the compute cloud comprising a space-modelling cloud service; 
storage hardware in the compute cloud, the storage hardware storing instructions that, when executed by the processing hardware, cause the processing hardware to perform a process, the process comprising: 
executing the space-modelling cloud service, the space-modelling cloud service providing space model elements to enable tenants to instantiate and construct space models comprised of instances of the space model elements, the space model elements including nodes having predefined types corresponding to building elements and sensor representations for representing sensors in buildings, the space-modelling cloud service also enabling custom tenant code to be attached to space models to perform actions based on state of the space models; 
receiving from a tenant device of a space modeling service, a map file comprising two-dimensional or three-dimensional non-raster geometric constructs corresponding to a geometric arrangement of structural building elements including rooms and floors; 
mapping each of a plurality of the geometric constructs in the map file to a corresponding one of a plurality of structural building elements of predefined types, the predefined types including rooms and floors;

receiving, via a network, from a tenant device operated by a tenant of the compute cloud, a map file submitted to the space-modelling cloud service by the tenant device, and storing the map file in the storage hardware, the map file comprising two-dimensional or three-dimensional non-raster geometric constructs corresponding to the geometric arrangement of structural building features and objects represented in the map file in relation to the geometric constructs in the map file, wherein the geometric constructs are arranged such that there are geometric containment relationships therebetween that correspond to building containment relationships between the structural building features;
identifying geometric containment relationships existing between the geometric constructs in the map file, each geometric containment relationship representing a geometric containment of one of the geometric constructs within another one of geometric constructs; 
identifying containment relationships existing between the structural building elements that each correspond to one of the identified geometric containment relationships between the geometric constructs; 
responsive to a request from the tenant device, analyzing the geometric constructs and arrangement thereof in the map file to identify (i) which geometric constructs represent which building elements, the building elements including rooms and floors in the map file and (i) the containment relationships between the geometric constructs and their correspondence to containment relationships between the building elements; 
instantiating nodes of a new space model, the instantiated nodes being of the predefined types of structural building elements; 
forming parent-child links between pairs of the instantiated nodes in the new space model, each of the parent-child links corresponding to one of the identified containment relationships between the structural building elements; and 
based on the identifying, automatically constructing a new space model by instantiating nodes in the new space model having types selected from among the predefined types and by forming parent-child links between the nodes in correspondence with the identified containment relationships between the building elements; and 
making the new space model available to the tenant from a cloud-based platform.
making the new space model available to the tenant from the space-modelling cloud service.


Conflicting claims numbers:
17223838
Claim 1, 9, 15
3, 11, 20
4, 12
5, 13
6, 14
10997784
Claim 9
11
12
13
14


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to a computer-readable storage medium. According to MPEP 2106 (I), machine readable storage media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. When the broadest reasonable interpretation of machine readable storage media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. The specification doesn’t recite non-transitory memory devices either. Thus, a claim to a computer readable storage medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter

Claims 1-20 are allowed if double patenting rejection and 101 rejection are overcome.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-20.  
Claims 1, 9 and 15 recite receiving from a tenant device of a space modeling service, a map file comprising two-dimensional or three-dimensional non-raster geometric constructs corresponding to a geometric arrangement of structural building elements including rooms and floors; mapping each of a plurality of the geometric constructs in the map file to a corresponding one of a plurality of structural building elements of predefined types, the predefined types including rooms and floors; identifying geometric containment relationships existing between the geometric constructs in the map file, each geometric containment relationship representing a geometric containment of one of the geometric constructs within another one of geometric constructs; identifying containment relationships existing between the structural building elements that each correspond to one of the identified geometric containment relationships between the geometric constructs; instantiating nodes of a new space model, the instantiated nodes being of the predefined types of structural building elements; forming parent-child links between pairs of the instantiated nodes in the new space model, each of the parent-child links corresponding to one of the identified containment relationships between the structural building elements; and making the new space model available to the tenant from a cloud-based platform.
Jacobson 20170315697, Fogarty 20110126158, Gettman 20050086612, and Cain 20100328684 combined cannot teach these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 2-8 are allowed because they depend on claim 1. 
Claims 10-14 are allowed because they depend on claim 9. 
Claims 16-20 are allowed because they depend on claim 15. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616